Opinion filed April 14, 2016




                                      In The


        Eleventh Court of Appeals
                                   ___________

                               No. 11-15-00302-CR
                                   ___________

                  RAMSEY JOEL HINOJOSA, Appellant
                                         V.
                      THE STATE OF TEXAS, Appellee


                     On Appeal from the 106th District Court
                             Dawson County, Texas
                         Trial Court Cause No. 14-7401


                      MEMORANDUM OPINION
       Appellant, Ramsey Joel Hinojosa, pleaded guilty to the third-degree felony
offense of taking a prohibited substance into a correctional facility. Pursuant to the
terms of the plea agreement, the trial court deferred a finding of guilt and placed
Appellant on community supervision for three years. Subsequently, the State filed
an application to adjudicate Appellant’s guilt.       At a hearing on the State’s
application, the trial court found the State’s allegations to be true, revoked
Appellant’s community supervision, adjudicated him guilty of the charged offense,
and assessed his punishment at confinement for ten years and a fine of $1,000. We
dismiss the appeal.
        Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that the
appeal is frivolous and without merit. Counsel has provided Appellant with a copy
of the brief, a copy of the motion to withdraw, an explanatory letter, and a copy of
both the reporter’s record and the clerk’s record. Counsel also advised Appellant of
his right to review the record and file a response to counsel’s brief.1 Appellant has
not filed a response.
        Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State,
813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. [Panel Op.] 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161
S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
        Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit and
should be dismissed. Schulman, 252 S.W.3d at 409. We note that proof of one
violation of the terms and conditions of community supervision is sufficient to
support revocation. Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim. App. 2009).
The record from the revocation hearing shows that Appellant admitted to some of
the alleged violations of the terms and conditions of his community supervision. His



        1
         This court granted Appellant more than thirty days in which to exercise his right to file a response
to counsel’s brief.
                                                     2
community supervision officer also testified about various violations by Appellant
of the terms and conditions of his community supervision as alleged in the State’s
application to adjudicate. Appellant made no evidentiary objections at the hearing.
Based upon our review of the record, we agree with counsel that no arguable grounds
for appeal exist.
      We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of Criminal
Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal cases, the
attorney representing the defendant on appeal shall, within five days after the
opinion is handed down, send his client a copy of the opinion and judgment, along
with notification of the defendant’s right to file a pro se petition for discretionary
review under Rule 68.”). Likewise, this court advises Appellant that he may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.
       The motion to withdraw is granted, and the appeal is dismissed.


                                                    PER CURIAM


April 14, 2016
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3